Citation Nr: 0703539	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to April 1990 
and again from February 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted the veteran's claim for 
service connection for PTSD and assigned a 50 percent 
evaluation, effective November 18, 2003.


FINDING OF FACT

The veteran's PTSD is manifested by depression, anxiety, poor 
concentration, panic attacks, flashbacks, nightmares, 
avoidance of others, paranoia, hyperarousal, irritability and 
reported GAF scores of between 50 and 59, and has not been 
shown by competent clinical evidence to be more than moderate 
to serious in severity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the August 2004 rating decision 
granted the veteran's claims of entitlement to service 
connection for PTSD, such claim is now substantiated.  As 
such, her filing of a notice of disagreement as to the August 
2004 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The February 2005 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for mental 
disorders, and included a description of the rating formulas 
under those diagnostic codes.  The appellant was thus 
informed of what was needed to achieve higher schedular 
ratings for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of her claim.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).


When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an initial evaluation in excess of 
50 percent is warranted for her service-connected PTSD.  The 
Board finds that symptoms commensurate with the criteria for 
the next higher evaluation, a 70 percent rating, are not 
shown by the record.  In this regard, the record establishes 
that between 2003 and 2006, the veteran's health was 
evaluated on numerous occasions, including for treatment in 
the Community Transition Program (CTP), during private and 
group therapy sessions, and for VA compensation and pension 
purposes.

During this time examiners reported that the veteran had good 
hygiene, was well or neatly groomed, was oriented to person, 
place, and time, had normal speech, had logical, goal 
oriented thought processes, and good insight and judgment.  
She also did not experience any memory loss, obsessive or 
ritualistic behavior, panic attacks, hallucinations or 
delusions, or suicidal or homicidal ideations (with the 
exception of one occasion where the veteran reported that she 
had suicidal thoughts).  However, during this time, the 
veteran complained of experiencing depression, anxiety, panic 
attacks, sleep impairment, poor concentration, flashbacks, 
nightmares, avoidance of others, irritability, paranoia, 
hyperarousal, and crying spells.  

With respect to occupational functioning, the record reflects 
that she was unemployed when she started the CTP program in 
2003, but that she subsequently gained full-time employment 
in the housekeeping department at the Milwaukee VA Medical 
Center.  However, on VA examination in April 2006, the 
veteran reported that she worked on a part-time basis and 
that she turned down approximately one day of work per week 
on schedule time due to feeling nervous around men.  The 
record further demonstrates that in a June 2006 outpatient 
treatment record, the veteran reported that she had completed 
training to become an EMT.  Such record also reflects that 
the veteran was considering returning to school to become a 
nurse.

With respect to social functioning, on VA examination in July 
2004, the veteran reported that she had an okay relationship 
with her mother, whom she visited once a week, and a close 
relationship with her niece, with whom she spoke on the 
telephone once a week.  She also indicated that out of her 16 
siblings, she had a close relationship with one sister, did 
not have contact with four of her siblings, and saw the 
remainder of them when she visited her mother.  The veteran 
further noted that she visited her three young children (who 
at that time did not live with her) every two to three months 
and described their relationship as "great." However, she 
indicated that she did not have any contact with her two 
older sons, who she gave up for adoption in 1993 or 1994.  
The veteran also indicated that she had a boyfriend, with 
whom she lived, and had one female friend.  She also related 
that for fun she read, made poppies for the American Legion 
and engaged in a recreational activity outside of her home 
once a month (although she noted that she only went to the 
movies when there were not too many people present and 
experienced anxiety when she went to basketball or football 
games or festivals).

Similarly, on VA examination in April 2006, the veteran 
reported that she had essentially no social functioning or 
social relationships outside of her immediate family because 
she felt uncomfortable around other people and that she 
preferred to stay home and read or make flowers for veterans.   
The veteran indicated that she had been married for three 
months and described the relationship as okay.  She also 
indicated that she was not very touchy or affectionate with 
her children (who then lived with her) because doing so made 
her feel dirty.

In terms of the overall impact of the veteran's PTSD on her 
life, the July 2004 VA examiner noted that the veteran had 
"completed a treatment program for her substance related 
disorders and transitioned from a homeless program to the 
community while maintaining abstinent of cocaine and alcohol 
over thirteen months.  She has been able to maintain her 
current CWT transitional employment as well as maintain a 
relationship with her boyfriend of one year, three of her 
five children, and a female friend."  He further noted that 
the veteran had participated in psychological treatment and 
continued her outpatient psychiatric treatment including 
psychotropic medications for PTSD.  Likewise, on VA 
examination in April 2006, the examiner reported that overall 
the veteran's moderate to severe PTSD affects her social 
functioning, home functioning, and work functioning, but she 
was not considered unemployable as she continued to work at 
an almost full-time basis, despite her symptoms of PTSD and 
discomfort being around people, especially men.

Moreover, the record establishes that between 2003 and 2006, 
examiners assigned the veteran's symptomology GAF scores of 
50, 52, 54, 56, 58, and 59.  The Board notes that these 
reported GAF scores reflect moderate to serious symptomology.

The Board finds that the veteran's overall disability 
picture, as evidenced by the clinical findings outlined 
above, and her GAF scores that range from 50 to 59, 
demonstrate no more than moderate to serious symptoms, and is 
most reflective of the currently assigned 50 percent 
evaluation.

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 50 percent for this 
period as it does not more nearly approximate the criteria 
required under Diagnostic Code 9411 for the next higher, 70 
percent evaluation.  Indeed, as stated above the veteran had 
adequate grooming, normal speech, logical, goal-oriented 
thought processes, and good insight and judgment.  Further, 
although she had very limited social interaction, she enjoyed 
some recreational activities and was able to maintain a 
relationship with her one female friend, her 
boyfriend/husband, her three children, her mother, and some 
of her siblings.  Moreover, although she only worked part 
time and felt uncomfortable around the men that she worked 
with, she was able to maintain employment for over two years 
and was considering returning to school in order to pursue a 
nursing career.

Therefore, the Board concludes that because the veteran's 
disability picture does not more closely approximate the 
criteria for a 70 percent evaluation, the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).

ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied. 



____________________________________________
U. R POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


